Citation Nr: 0501697	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  99-12 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of herniated nucleus pulposus, L4 and L5, 
left, rated as 40 percent disabling prior to November 9, 
1999.

2.  Evaluation of herniated nucleus pulposus, L4 and L5, 
left, rated as 60 percent disabling from November 9, 1999.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities prior to November 9, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Atlanta, Georgia, in which the RO granted a 40 
percent evaluation for a herniated nucleus pulposus, L4 and 
L5, left, effective October 23, 1997, and denied a TDIU.  In 
January 2001 the Board remanded the issues of entitlement to 
an increased evaluation for the herniated nucleus pulposus 
and to TDIU for further development.  In a July 2003 rating 
decision, the RO granted a 60 percent evaluation for the 
herniated nucleus pulposus effective November 9, 1999, and a 
TDIU effective November 9, 1999.  In April 2004 the Board 
remanded the following issues for further development: an 
evaluation in excess of 40 percent for the herniated nucleus 
pulposus prior to November 9, 1999; an evaluation in excess 
of 60 percent for the herniated nucleus pulposus from 
November 9, 1999; and TDIU prior to November 9, 1999.

The issue of an evaluation in excess of 60 percent for the 
herniated nucleus pulposus from November 9, 1999, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 9, 1999, the veteran's herniated 
nucleus pulposus at left L4-L5 was manifested by limitation 
of flexion to 70 degrees with pain, limitation of extension 
to zero degrees with pain, limitation of lateral flexion 
bilaterally to zero degrees with pain, limitation of rotation 
bilaterally to zero degrees with pain, normal sensation and 
motor function in the lower extremities, and normal deep 
tendon reflexes in both knees and both ankles.

2.  Prior to November 9, 1999, the veteran met the schedular 
criteria for a TDIU.

3.  Prior to November 9, 1999, the veteran's service-
connected disabilities prevented him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for herniated nucleus pulposus, L4 and L5, left, 
prior to November 9, 1999, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for a TDIU prior to November 9, 1999, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 1999 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
June 2003, provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

The AOJ provided the veteran rating decisions in April 1999 
and July 2003, a statement of the case (SOC) in May 1999, and 
a supplemental statement of the case (SSOC) in July 2004 that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  These 
gave notice as to the evidence generally needed to 
substantiate his claims.  The AOJ wrote to the veteran in 
June 2003 regarding the notification of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claims.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claims.  The 
veteran was notified that he should identify medical 
treatment and that VA would request identified medical 
evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in June 2003 was not 
given prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Proper process has been provided.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
-VA medical records - have been obtained.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The veteran 
submitted private treatment records.  In addition, the 
veteran was afforded VA compensation examinations regarding 
his service-connected disorders.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The AOJ fully complied with the 
directives of the January 2001 and April 2004 Board remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The veteran 
has not identified any recent treatment by VA or any other 
source.  In addition, the April 1999 and July 2003 rating 
decisions and the May 1999 SOC informed the veteran of the 
evidence in the possession of VA.  As it appears that VA has 
obtained all pertinent evidence, there is no duty to notify 
the veteran of an inability to obtain identified records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).

In letters dated in September 1999, January 2004, and 
December 2004, the AOJ told the veteran to submit any 
additional evidence to the Board.  Also, in the June 2003 
letter, the AMC informed the veteran that he could submit any 
evidence that would support his claim.  Furthermore, in the 
April 2004 remand, the Board informed the veteran that he 
must submit any relevant evidence that he had.  Therefore, 
the veteran was in essence repeatedly told to submit any 
evidence in his possession and any lack of an explicit 
request to submit any evidence in the veteran's possession is 
a harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

By the December 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran underwent a VA examination in January 1998.  He 
reported that eight to nine years ago, he became a painter 
and that for the past year, he had only worked part-time.  He 
indicated that he had a flare-up of low back symptomatology 
once every two years.  He stated that he had minimal pain in 
the back and that he was able to carry out all activities of 
daily living.  He said that his walking was not impeded and 
that he was able to walk several blocks without any problem.  

Physical examination revealed that the veteran was able to 
dress and undress himself without any problem.  His gait was 
normal.  He was able to walk on tiptoe and on his heels.  The 
examination of the back revealed no deformity.  He had normal 
lumbar lordosis and no muscle guarding.  Forward flexion was 
to 80 degrees, and backward extension was to 35 degrees.  
Lateral flexion was to 25 degrees bilaterally, and rotation 
was to 45 degrees bilaterally.  Straight leg raising was 80 
degrees bilaterally.  He had no loss of sensation in the 
feet.  X-rays of the lumbar spine revealed moderate 
degeneration of L5-S1.  The clinical impression was a history 
of low back pain with exacerbations every couple of years.  
The examiner noted that the veteran currently had minimal 
symptoms.

In a July 1998 statement, the veteran reported that he was 
not gainfully employed because of his back pain.

In a September 1998 VA Form 21-8940 (veteran's application 
for increased compensation based on individual 
unemployability), the veteran reported that he became too 
disabled to work in 1996 and that he worked 10 hours a week 
from 1990 to 1996 as a painter and earned at most $500 a 
month.  He indicated that he was unable to work because of 
back and stomach disorders.  He stated that he had to quit 
working as a painter because that job required climbing and 
standing on ladders, standing or squatting for a substantial 
amount of time, and lifting.

The veteran underwent another VA examination in February 
1999.  He complained of pain, weakness, fatigue, lack of 
endurance, and stiffness in the lower back.  He said that he 
could stand for long periods of time.  He indicated that he 
could not walk long distances without a great deal of pain 
and that he could not do household chores.  He stated that 
the lower back pain was constant and excruciating and 
occurred daily.  He noted that the pain was aggravated by 
walking and alleviated by rest.  He also reported that the 
had nausea every month and that he had mid-abdominal pain one 
or two times, which lasted for about 30 minutes.  

Physical examination revealed that the veteran's gait and 
posture were normal.  Sensation and motor functions were 
within normal limits in the lower extremities.  Deep tendon 
reflexes in the knees and ankles on both sides were normal.  
The veteran did not have any limitation of walking.  There 
was painful motion on bending of the lumbar spine.  He had 
muscle spasm in the paraspinal muscles.  There was tenderness 
at L3, L4, and L5.  Active forward flexion was to 70 degrees 
with pain starting at 70 degrees.  Extension was to 30 
degrees with pain starting at zero degrees.  Right lateral 
flexion was to 35 degrees, and left lateral flexion was to 40 
degrees.  Rotation was to 30 degrees bilaterally.  The 
examiner indicated that there was pain throughout the ranges 
of motion.  The examiner noted that the main cause of 
limitation of motion was pain.  X-rays revealed 
osteoarthritic changes at L5 and S1.  The diagnoses included 
herniation of the nucleus pulposus with residuals of 
osteoarthritis of the lumbosacral spine and subtotal 
gastrectomy with splenectomy.

Private medical records show that in March 1999 the veteran 
complained of back problems, but no findings on physical 
examination were noted in the records.  In June 1999, it was 
noted that the veteran had chronic low back pain and strain.    
In June and October 1999, the veteran also reported a 
decrease in back pain.  However, no findings on physical 
examinations done in June and October 1999 were noted in the 
records.

In a June 1999 VA Form 9, the veteran reported that although 
he had been self-employed, he had had just a few jobs a 
years.

VA medical records reflect that on November 9, 1999, the 
veteran reported a three-week history of an increase in left-
sided low back pain with radiation into the left leg.  
Physical examination revealed left S-1 tenderness and left 
sciatica.  The deep tendon reflexes were 2+ bilaterally.  The 
veteran's gait revealed a decrease in toe and heel walking on 
the left.  The diagnoses were past history of herniated 
nucleus pulposus at L4-L5, low back pain and left sciatica.

In an April 2004 decision, the Board granted a 40 percent 
evaluation for subtotal gastrectomy residuals.  In a June 
2004 rating decision, a 40 percent evaluation for subtotal 
gastrectomy residuals was assigned October 23, 1997.

III.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The criteria for rating intervertebral disc syndrome was 
amended effective September 23, 2002, and September 26, 2003.  
The criteria for rating limitation of motion of the lumbar 
spine was also amended effective September 26, 2003.  
However, the amended criteria do not apply to this claim 
because only the rating criteria effective prior to November 
9, 1999, are applicable.  See 38 U.S.C.A. § 5110(g).

Under the previous criteria for intervertebral disc syndrome 
(effective prior to September 23, 2002), a 40 percent 
evaluation is warranted when the disability is severe and is 
manifested by recurring attacks, with intermittent relief.  A 
60 percent evaluation is warranted when the disability is 
pronounced and is manifested by persistent symptoms with 
little intermittent relief that are compatible with sciatic 
neuropathy and include one of the following: (1) 
characteristic pain and demonstrable muscle spasm, (2) absent 
ankle jerk, or (3) other neurological findings appropriate to 
the site of the diseased disk.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the previous criteria for limitation of motion of the 
lumbar spine (effective prior to September 26, 2003), 10, 20 
percent and 40 percent disability ratings are warranted for 
slight, moderate and severe limitation of motion of the 
lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).

In a VA General Counsel opinion, it was determined that 
Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code. 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

Multiple disabilities are combined using a table in 38 C.F.R. 
§ 4.25.  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2004).  If the total rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric; (4) 
multiple injuries incurred in action; or (5) multiple 
injuries incurred as prisoner of war.  The existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2004).  

Substantially gainful employment suggests a living wage.  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment in 
a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2004).  

Age cannot be considered as a factor in evaluating a service-
connected disability.  Unemployability associated with 
advancing age or intercurrent disability cannot be used as a 
basis for a total disability rating.  38 C.F.R. § 4.19 
(2004).

III.  Analysis

A.  Lumbar Spine

The veteran is receiving a 40 percent rating for the 
herniated nucleus pulposus, which is the maximum rating under 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine).  Therefore, a higher rating under that diagnostic 
code is not warranted.  The only issues are whether the 
veteran had pronounced intervertebral disc syndrome prior to 
November 9, 1999, and whether he is entitled to a separate 
rating for a neurological disorder prior to November 9, 1999.  
See Bierman v Brown, 6 Vet. App. 125 (1994).

At the January 1998 VA examination, the veteran's range of 
motion in the lumbar spine was the following: forward flexion 
was to 80 degrees; backward extension was to 35 degrees; 
lateral flexion was to 25 degrees bilaterally; and rotation 
was to 45 degrees bilaterally.  Pain on motion was not 
indicated.  He had no loss of sensation in the feet.  The 
examiner noted that the veteran's symptoms were minimal.  

At the February 1999 VA examination, the veteran's range of 
motion in the lumbar spine was the following: active forward 
flexion was to 70 degrees with pain starting at 70 degrees; 
extension was to 30 degrees with pain starting at zero 
degrees; right lateral flexion was to 35 degrees with pain 
starting at zero degrees; left lateral flexion was to 40 
degrees with pain starting at zero degrees; and rotation was 
to 30 degrees bilaterally with pain starting at zero degrees.  
Therefore, the veteran retained functional use to 70 degrees 
of flexion, zero degrees of extension, zero degrees of 
lateral flexion bilaterally, and zero degrees of rotation 
bilaterally.  

At that examination, sensation and motor function were within 
normal limits in the lower extremities.  Deep tendon reflexes 
in the knees and ankles on both sides were normal.  The 
veteran had muscle spasm in the paraspinal muscles, and there 
was tenderness at L3, L4, and L5.  

Although the veteran reported at the physical examination on 
November 9, 1999, that he had a three-week history of 
radiating pain in the left lower extremity, there is 
no medical evidence showing left sciatica prior to November 
9, 1999.

The Board has considered the guidance in DeLuca and the 
medical and lay evidence.  However, based on the above-
mentioned medical evidence, the findings - including the 
absence of neurological deficits in the lower extremities at 
the February 1999 VA examination - do not demonstrate 
symptomatology prior to November 9, 1999, showing that the 
veteran had persistent symptoms with little intermittent 
relief that are compatible with sciatic neuropathy and that 
include one of the following: (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk.  Similarly, prior to November 9, 1999, there 
is no evidence of a neurological disorder warranting a 
separate rating under a peripheral neuropathy diagnostic 
code.  See Bierman, 6 Vet. App. at 131-32.

Even if it were determined that pain limited all lumbar 
motion, the maximum evaluation for such limitation is no more 
than 40 percent.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
again notes that prior to November 9, 1999, there was no 
indication of a pronounced disc syndrome or any other 
neurologic findings warranting an evaluation in excess of 40 
percent.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

B.  TDIU

In the July 2003 rating decision, the RO granted a TDIU 
effective November 9, 1999, apparently on the basis that his 
lumbar spine disability had increased in severity on that 
date and that, therefore, he was unable to work due to 
service-connected disabilities as of that date.  At the time 
of the July 2003 rating decision, the service-connected 
disabilities were rated as 70 percent disabling effective 
October 23, 1997, and 80 percent disabling effective November 
9, 1999.  

Subsequently, in the June 2004 rating decision, VA assigned a 
40 percent evaluation for subtotal gastrectomy residuals 
effective October 23, 1997.  Therefore, his service-connected 
disabilities are 80 percent disabling effective October 23, 
1997.  The veteran has alleged that he could not work in part 
due to his gastrointestinal disability.  The Board notes that 
the veteran's other service-connected gastrointestinal 
disability is residuals of a splenectomy, rated as 30 percent 
disabling.  The veteran was not working prior to November 9, 
1999.  He reported that he had monthly abdominal pain at the 
February 1999 VA examination.  While the veteran may have 
worked part-time during the period from 1996 to 1998, the 
evidence reflects that he did not earn more than $500 a 
month.  Such employment is not substantially gainful 
employment.  Moore, 1 Vet. App. at 358-59.  In short, the 
Board finds that prior to November 9, 1999, the veteran's 
service-connected disabilities prevented him from securing or 
following a substantially gainful occupation and that he met 
the jurisdictional requirement of 38 C.F.R. § 4.16.


ORDER

An evaluation in excess of 40 percent for herniated nucleus 
pulposus, L4 and L5, left, prior to November 9, 1999, is 
denied.

A TDIU prior to November 9, 1999, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

On June 18, 2004, the AMC received additional medical 
evidence pertaining to low back treatment in 2004.  Pursuant 
to the April 2004 Board remand, the AMC prepared a 
supplemental statement of the case (SSOC) on June 23, 2004.  
There is no indication that the AMC reviewed the additional 
evidence prior to preparing the SSOC on June 23, 2004.  As 
the AOJ did not review this evidence, another SSOC must be 
issued.  See 38 C.F.R. §§ 19.31, 19.37 (2004). 

Accordingly, the case is REMANDED for the following action:

The AMC should issue the veteran a 
supplemental statement of the case on the 
issue of evaluation in excess of 60 
percent for herniated nucleus pulposus, 
L4 and L5, left, from November 9, 1999, 
with consideration of the evidence 
received by the AMC in June 2004.

If upon completion of the above action decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


